DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/25/2020 have been fully considered but they are not persuasive. Applicant argues that because the pulse rate in figures 6(a)-6(c) are all the same and not different based on electrode position, the prior art does not read on the claims.
The examiner disagrees. Figures 6(a)-6(c) are embodiments of the invention (e.g. see [0050]-[0052], [0069]-[0072]). These embodiments do not limit the language or embodiments cited (e.g. see [0027], [0032], [0037], [0040], [0075]). The applicant is arguing embodiments that were not cited.  [0027] states “In another aspect of the invention, a method of activating electrodes in a multi-channel electrode array includes determining a sequential stimulation sequence having a sequential stimulation sequence pulse rate and sequential stimulation sequence mean pulse amplitude, the sequential stimulation sequence for producing desired potentials at given positions relative to the multi-channel electrode array”. [0075] states “In various embodiments of the invention, the controller determines the CI sequence by determining a sequential stimulation sequence, such as a CIS sequence, having a sequential stimulation sequence pulse rate and sequential stimulation sequence mean pulse amplitude for producing desired potentials at given positions relative to the multi-channel electrode array”. Thus the prior art reads on “the processor determines the pulse rate for each stimulation electrode depending on their position in the cochlea, without regard to sound level received”.  The examiner understands the argument the applicant is making but the claim language must be further differentiated from the prior art to be allowable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7-8, 10-16, and 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zierhofer (Pub. No.: US 2005/0203590 A1).
Regarding claims 1 and 14-16, Zierhofer discloses a device for electrical stimulation, comprising: a stimulator (e.g. see [0032]) associated with a cochlear implant, the stimulator having with a multi-channel electrode arrangement comprising a plurality of stimulation electrodes (e.g. see [0032]), and a processor that determines the 
	Regarding claim 3, Zierhofer discloses the stimulator the processor controls the stimulation electrodes with the determined pulse rate (e.g. see [0027], [0032], [0037], [0040], [0075]).
	Regarding claim 7, Zierhofer discloses the electrode arrangement comprises several monopolar stimulation electrodes (e.g. see figure 2, [0045]).
	Regarding claims 8 and 19, Zierhofer discloses for each stimulation electrode the expected pitch perception is determined depending on the position in the cochlea (e.g. see (e.g. see [0027], [0032], [0037], [0040], [0075]).
	Regarding claims 10 and 22, Zierhofer discloses starting from the position ascertained for each stimulation electrode, a basic tonotopy arrangement is determined (e.g. see [0027], [0032], [0037], [0040], [0075]).
	Regarding claim 11, Zierhofer discloses the processor controls the pulse rate of each stimulation electrode independent, such that the from the basic tonotopy arrangement determined pitch perception is generated at the respective stimulation position (e.g. see [0027], [0032], [0037], [0040], [0075]).
	Regarding claim 12, Zierhofer discloses the processor determines the pulse amplitude by a weighted parallel stimulation of neighboring stimulation electrodes (e.g. see (e.g. see [0027], [0032], [0037], [0040], [0075]).

	Regarding claim 20, Zierhofer discloses the expected pitch perception is calculated with the help of a mathematical function of the determined position of the stimulation electrode (e.g. see [0027], [0032], [0037], [0040], [0075]).
	Regarding claim 21, Zierhofer discloses the pulse rate for a stimulation electrode corresponds to the frequency derived from the position in the cochlea, for the expected pitch perception, or selected according the frequency corresponding to an integer multiple of the pulse rate that is derived from the expected pitch perception corresponding the position in the cochlea (e.g. see [0027], [0032], [0037], [0040], [0075]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zierhofer in view of Killian (Pub. No.: US 2011/0077712 A1).
Regarding claims 4-6, Zierhofer discloses the claimed invention but is silent as to the processor determines the pulse amplitude of the stimulation pulse delivered through the stimulation electrodes depending on the amplitude of the sound information to be stimulated, the processor selects at least one stimulation electrode in dependence on the pitch of sound information to be stimulated and controls delivery of stimulation pulses for this stimulation electrode with the pulse rate determined for this stimulation electrode, and the processor determines the pulse rate for each stimulating electrode further dependent on the pitch of sound information to be stimulated. Killian teaches that it is known to use such a modification as set forth in [0101]-[0105] to provide more tailored treatment based on the sound desired to be stimulated. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system/method as taught by Zierhofer, with such a modification as taught by Killian, since such a modification would provide the predictable results of more tailored treatment based on the sound desired to be stimulated.
Claims 9, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zierhofer.
Regarding claims 9 and 18, Zierhofer discloses the claimed invention except for the position of the stimulation electrode is determined by the angle of insertion. It would have been obvious to one having ordinary skill in the art at the time the invention was 
Regarding claim 17, Zierhofer discloses the claimed invention except for the position of a stimulation electrode is determined by using a radiographic method, in particular by planar X-ray, computed tomography, digital volume tomography or magnetic resonance tomography. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system/method as taught by Zierhofer, with determining the electrode position via imaging since it was known in the art that such a modification is used to provide the predictable results of more tailored treatment based on patient-specific electrode placement and/or orientation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Grayden et al. (Patent No.: US 7,010,354 B1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP C EDWARDS whose telephone number is (571)270-1804.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/PHILIP C EDWARDS/Examiner, Art Unit 3792                              

/Amanda K Hulbert/Primary Examiner, Art Unit 3792